     Case 5:19-cv-00055-TKW-MJF Document 21 Filed 07/03/19 Page 1 of 2




                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF FLORIDA
                         PANAMA CITY DIVISION

RESTORE ROBOTICS LLC and
RESTORE ROBOTICS REPAIR, LLC,

       Plaintiffs,

v.                                           CASE NO. 5:19-CV-0055-MCR-MJF

INTUITIVE SURGICAL, INC.,

       Defendant.
                                         /
                                     ORDER

      On April 29, 2019, Defendant Intuitive Surgical, Inc. (“Intuitive”) filed a

Motion to Dismiss, ECF. No. 12. Thereafter, Restore Robotics LLC and Restore

Robotics Repair LLC (collectively referred to as the “Plaintiffs”) filed a First

Amended Complaint as a matter of course, ECF No. 14. Intuitive filed a second

Motion to Dismiss, ECF No. 16, which Plaintiffs oppose, ECF No. 18. Pending

before the Court is Intuitive’s Opposed Motion for Leave to File a Reply to

Plaintiff’s Response in Opposition to the Motion to Dismiss, ECF No. 19. Having

fully reviewed the matter, the Court finds the motion should be granted.

      Local Rule 7.1(I) states that “[a] party ordinarily may not file a reply

memorandum in support of a motion.” However, “in extraordinary circumstances,

the Court may grant leave to file a reply memorandum.” Intuitive argues that
     Case 5:19-cv-00055-TKW-MJF Document 21 Filed 07/03/19 Page 2 of 2
                                                                             Page 2 of 2


Plaintiff’s Response in Opposition raises issues beyond the scope briefed in its

Motion to Dismiss. Specifically, Intuitive states that its Reply would address

Plaintiffs’ arguments regarding the “essential facilities doctrine” and Otter Tail

Power Co. v. United States, 410 U.S. 366 (1973). The Court finds that additional

briefing would be particularly helpful in resolving the pending Motion to Dismiss.

Therefore, Intuitive will be given the opportunity to reply, but the reply must be

limited in scope to the issues outlined herein and not exceed 1,500 words.

      Accordingly:

      1. Defendant’s Motion for Leave to File a Reply to Plaintiff’s Response in

         Opposition to the Motion to Dismiss, ECF No. 19, is GRANTED.

      2. Defendant shall have seven (7) days from the date of this Order to file a

         reply.

      3. Defendant’s Motion to Dismiss, ECF No. 12, is DENIED AS MOOT.

   DONE AND ORDERED this 3rd day of July 2019.

                                      M. Casey Rodgers
                                      M. CASEY RODGERS
                                      UNITED STATES DISTRICT JUDGE




CASE NO. 5:19-CV-0055-MCR-MJF
